IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0477
                              Filed March 2, 2022


IN RE THE MARRIAGE OF JULIE ANN DAVIS
AND ROBERT ARTHUR DAVIS

Upon the Petition of
JULIE ANN DAVIS,
      Petitioner-Appellant,

And Concerning
ROBERT ARTHUR DAVIS,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Duane E.

Hoffmeyer, Judge.



      A former wife challenges the economic provisions of a divorce decree.

AFFIRMED AS MODIFIED.



      Stanley E. Munger of Munger, Reinschmidt & Denne, LLP, Sioux City, for

appellant.

      Andrew B. Howie of Shindler, Anderson, Goplerud & Weese, P.C., West

Des Moines, for appellee.



      Heard by Tabor, P.J., and Greer and Ahlers, JJ.
                                           2


TABOR, Presiding Judge.

       After fifty-six years of marriage, Julie and Rob Davis divorced. In dividing

their assets, the district court decided four tracts of farmland were gifts to Rob from

his parents and excluded those properties from the marital estate. Julie appeals

that decision, as well as contesting the amount of spousal support and the denial

of trial attorney fees. She also asks for appellate attorney fees.

       Because we agree with the district court’s analysis of the “gifting plan”

carried out by Rob’s parents, we affirm the property division. But in recognition of

the extraordinary length of the marriage, Rob’s outsized net worth leaving the

marriage, and Julie’s vast contributions during the marriage, we approve Julie’s

request for higher spousal support. We order Rob to pay Julie $4000 per month

for the next fifteen years. After that hike in spousal support, we find Julie can afford

to pay her own trial and appellate attorney fees.

   I. Facts and Prior Proceedings

       Julie and Rob wed in 1964, while they were still in high school. Julie was

pregnant with their first son and, given the norms of the time, she could not

continue in sports or graduate with her class. Rob went on to college. Julie stayed

home. Rob hit the books. Julie supported the family.

       After graduating from Iowa State University with a degree in animal science,

Rob worked as a hog buyer in Davenport. Then in 1972, Rob moved his family

back to northwest Iowa, where he started farming with his father, Robert L. Davis

(Davy). Rob, Julie, and their sons lived in a farmhouse near Moville belonging to

Davy and Darlene (Dar), Rob’s mother. Rob and Davy entered an oral partnership

agreement to feed cattle and hogs on land owned by Davy. In 1980, the Davis
                                          3


Livestock Company signed a partnership agreement including Rob’s brother Craig,

who ran a feed store.1 Together, the three carried on a successful enterprise,

buying and leasing farmland, selling products, and turning a nice profit. But as

time wore on, Davy desired a less hands-on role. To that end, he and Dar

gradually ceded their ownership stakes to their sons.2

       Meanwhile, Julie did nearly all the child rearing and housework during the

marriage. For almost three decades, she balanced a nine-to-five job with her home

life on the farm. She would often wake at the crack of dawn to prepare breakfast

for Rob and the children, put in a full day at the office, and then rush home to cook

supper.   Julie also managed the household finances, was involved in the

community, and did bookkeeping for the livestock partnership.

       During their marriage, Julie and Rob pooled their incomes in a joint account,

which they used for everyday expenses and larger purchases. They maintained

that arrangement until both retired. Julie retired from her administrative position at

a doctor’s office in 2009. Rob soon followed suit, retiring from farming in 2010. In

retirement, they spent winters in Arizona.

       But soon after retiring, Rob learned he had multiple myeloma. Julie testified

that she attended to Rob’s needs during his oncology treatments and rehabilitation.

After Rob’s cancer went into remission, he tried returning to farming but the



1 The 1980 agreement assigned half the shares to Davy and one-quarter each to
Rob and Craig. In 1991, Davy, Rob, and Craig signed a new partnership
agreement, this time assigning 45 percent of shares to Davy and 27.5 percent to
each son. The 1991 agreement is still in force today.
2 Besides Rob and Craig, Davy and Dar had two daughters: Cathy and Connie.

Dar testified that when she and Davy gave ownership to their sons, they would
give an equivalent amount of cash to their daughters.
                                          4


disease and treatment had taken its toll on his body. A few years later, Davy died,

triggering a restructuring of the family partnership.3 And then in the summer of

2019, Rob “kicked” Julie out of their house, according to her testimony. She

responded by filing for divorce.

       At issue in the divorce proceedings were farm assets worth nearly six million

dollars. Rob and Julie agreed on the assessed value. But they disagreed whether

four properties should factor into the distribution. Those properties were (1) the

157.5-acre Jahn farm; (2) the 108.5-acre Graham farm; (3) the 184.5-acre Sparr

farm; and (4) the “home 80,” which included the house where Rob and Julie lived

for more than forty years.

       A brief history of the first three properties helps frame the debate. Rob’s

parents bought the Jahn farm in 1964. In 1987, they transferred ownership of that

property to the partnership. The partnership bought the Graham farm on contract

in 1987 and the Sparr farm in 1991. After Davy’s death, the partnership deeded

the three farms to Rob. Soon after, Rob moved the properties to a revocable trust

he created with Julie to fulfill their own estate plan.4 At trial, Rob maintained that

his parents gave him these three properties through the partnership. In contrast,

Julie argued the farms were compensation for Rob’s work in the partnership and

thus marital property. In the end, the district court agreed with Rob and awarded



3 After Davy’s death, Rob and Julie bought another 6.75 percent interest in the
partnership. On top of that percentage, as part of their estate planning, Rob’s
parents assigned him shares totaling another 9 percent between 2004 and 2017.
Those additions meant Rob owned 43.25 percent (27.5 + 6.75 + 9) interest in the
partnership.
4 Julie testified: “[W]e established a trust in order to be able to pass the land that

we had acquired to our kids without them having to pay inheritance tax.”
                                         5


him the three farms as gifted property outside the marital estate. The parties also

disagreed on the 80-acre home place. Rob’s parents bought this Grundy Avenue

property in 1952. There, Davy and Dar raised their four children. Then in 1978,

when Davy and Dar built a new house, Julie and Rob moved into the Grundy

Avenue house, likewise raising their children there. According to Rob, at the

direction of their attorneys, Davy and Dar incrementally transferred their interests

in “home 80” to their sons.5 Rob continues to live at “home 80,” and his grandson

has joined him there. Like the three other farms, Rob argued “home 80” was gifted

property from his parents. The district court agreed, declining to include those

acres in the divisible assets.

       When all was said and done, Rob took away about $4.6 million in assets.

And, following an equalization payment of $240,000, Julie received marital assets

just shy of $1.4 million.

       Beyond the property dispute, Julie sought spousal support, citing their long

marriage, advanced ages, health issues, fixed incomes, and the asset distribution.

The district court agreed support was appropriate and awarded her $1285 per

month for 120 months.6

       And, finally, Julie requested attorney fees.      Despite her hefty bill—

exceeding $100,000—the court had both parties pay their own way.




5 During the same stretch, the parents transferred their interests in a property
called the Simmons farm, where Craig lived, to both sons. Eventually, Rob and
Craig did an exchange under section 1031 of the Internal Revenue Code so that
each would own his farm outright without paying capital gains tax on a sale.
6 Julie asked the district court for $15,539 per year ($1294 per month) in spousal

support. But that number assumed a fifty-fifty asset division.
                                          6


       On appeal, Julie challenges the asset distribution, seeks $5000 more per

month in spousal support, and requests attorney fees—both trial and appellate.

   II. Scopes and Standards of Review

       We review dissolution cases de novo. Iowa R. App. P. 6.907; In re Marriage

of Larsen, 912 N.W.2d 444, 448 (Iowa 2018). We give weight to the district court’s

fact findings, particularly on witness credibility, but they do not bind us. See In re

Marriage of Sullins, 715 N.W.2d 242, 247 (Iowa 2006). Because each divorce

case has its unique facts, “[p]recedent is of little value.” In re Marriage of Brown,

776 N.W.2d 644, 647 (Iowa 2009) (citation omitted).

       When it comes to spousal support, any award is a matter of discretion and

not a matter of right. In re Marriage of Mann, 943 N.W.2d 15, 20 (Iowa 2020). So

we accord “considerable latitude” to the district court and will disturb its award only

when it fails to do equity. In re Marriage of Stenzel, 908 N.W.2d 524, 531 (Iowa

Ct. App. 2018).

       As for attorney fees, we review their denial for abuse of discretion. In re

Marriage of Goodwin, 606 N.W.2d 315, 324 (Iowa 2000). We exercise our own

discretion in deciding whether to award appellate attorney fees.          Mann, 943

N.W.2d at 23.

   III. Discussion

       A.     Property Distribution

       1.     Jahn, Graham, and Sparr Farms

       As the district court observed: “The fighting issue in this case is how to treat

Rob’s interest in Davis Livestock and the real estate distributed by Davis
                                          7


Livestock.” At base, Rob and Julie disagree whether the partnership interests and

the farms themselves were gifts to Rob from his parents.

       Whether an asset was gifted depends on the circumstances of its

acquisition and the intent of the would-be donor. In re Marriage of Liebich, 547

N.W.2d 844, 850 (Iowa Ct. App. 1996). If an asset was a gift to one of the spouses,

it is excluded from the equitable distribution scheme. Iowa Code § 598.21(6)

(2019). But an exception to exclusion arises if refusing to divide the gifted property

is inequitable to the other spouse or to the children of the marriage. Id.; In re

Marriage of McDermott, 827 N.W.2d 671, 679 (Iowa 2013). Once gifted, property

doesn’t become marital by comingling alone. See, e.g., In re Marriage of Bohac,

No. 20-0416, 2021 WL 2126170, at *4 (Iowa Ct. App. May 26, 2021).

       Julie first disputes Rob’s claim that his partnership shares were gifts. She

characterizes his interests as “return on investments” or compensation for Rob’s

work for Davis Livestock. But even if the shares were gifts, Julie contends the

farms couldn’t be. As she puts it, Rob makes an “erroneous and unfounded

argument that since his parents gifted him an interest in Davis Livestock Company,

the farm properties transmogrified into a gift for him.”

       Countering, Rob contends the partnership shares were gifts from his

parents, the first step in their greater estate planning scheme. He explains that the

second step in that scheme was the gift of the farms from the partnership to Rob

as an individual.
                                            8


       We agree Rob acquired 36.5 percent of his 43.25 percent ownership

interest in the livestock partnership by gift.7    We reach this conclusion after

reviewing the circumstances of the partnership share transfers and the intent of

Davy and Dar. See Liebich, 547 N.W.2d at 850.

       First, brothers Rob and Craig both received a one-quarter share of the

partnership, which was bumped up to 27.5 percent each after about a decade of

operation. The record shows Davy wanted to keep decreasing his ownership

interest and pass the farming enterprise along to future generations. So he spoke

with his longtime accountant and attorney and devised a plan to shift shares to his

sons. By design, the transfers were structured to avoid gift tax liability. But hoping

to speed things along, Davy first gave half his ownership interest to Dar—

effectively doubling the rate of gifting.

       Despite Davy’s documented plan, Julie argues the partnership shares were

just another form of Rob’s income.          We disagree.    Rob regularly received

partnership “draws” in proportion to his ownership stake. Yet these distributions

were never discounted to offset the newly acquired shares. What’s more, Rob

reported income from these draws on his tax returns. But his parents’ shares were

not reported as income.8

       Also telling, Dar—at age ninety-five— testified the transfers were meant as

gifts—ones intended solely for Rob. Plus, Dar explained that, for each ownership

transfer her sons received, her daughters—who were never affiliated with the



7 The remaining 6.75 percent interest was marital property, bought by Rob and
Julie with about $430,500 in marital funds after Davy’s death.
8 Indeed, avoiding taxation was the whole point.
                                         9


partnership—received a cash equivalent.9 This testimony was corroborated by the

family’s accountant and lawyer.

       Finding Dar’s testimony credible and well-supported, the district court

noted: “Davy and Dar had one of the best documented gifting plan/estate planning

the court has seen in quite some time.” We second that observation and agree

with the district court’s finding that only 15.6 percent of Rob’s ownership stake in

the partnership (6.75 percent of 43.25 percent) was marital property.

       Moving to the farm transfers, we consider Julie’s argument that the Jahn,

Graham, and Sparr farms owned by the partnership could not “transmogrify” into

gifts to Rob in the same proportion as his partnership stake. She urges that

because the Davis Livestock Company is governed by partnership principles, we

must consult Iowa Code chapter 486A, the Iowa Uniform Partnership Act. Under

that chapter, a partnership is an entity separate from its partners. Iowa Code

§ 486A.201. Thus partnership property is not property of the partners individually.

Id. § 486A.203. To that end, the partners’ only property interest is their ownership

stake. Id. §§ 486A.502, .503. From those principles, she argues Rob’s parents

could not have gifted him the farms because “you cannot give away what you do

not own.”

       Rob contends the Iowa Uniform Partnership Act does not preclude the

district court’s finding that the farms were gifts to him. We agree. The record

shows in spades that it was the intent of Davy and Dar that their farmland be gifted


9 Rob’s sister Cathy also testified. She corroborated Dar’s story, agreeing that the
cash payments corresponded with her brothers’ gifted interests. Plus, Cathy and
her husband always understood that the gifts from Davy and Dar were only meant
for their children—not the spouses.
                                           10


to their sons. They chose to do so by creating a partnership. The partnership

could transfer property held in its name. See id. § 486A.302. Those transfers were

gifts.10 After Davy’s death, Rob received farmland from the partnership without

tendering payment. On this record, we agree with the district court that the Jahn,

Sparr, and Graham farms were gifted property outside the marital estate.11

       2.     Home 80

       As for the acreage that the Davises call “home 80,” we reach the same

conclusion. It was gifted. In 1978, Davy and Dar moved out and Rob’s family

moved into the farmhouse on that property. Around the same time, Davy and Dar

bought the Simmons farm where Craig’s family would live. Through the years,

Davy and Dar gave their sons full ownership in both properties. But instead of

continuing as co-owners of each other’s homes, the brothers did a 1031 exchange,

trading their half interests. Because “home 80” was a gift to Rob—half outright,

half indirectly—it remains his separate property. See Bohac, 2021 WL 2126170,

at *4 (treating property whose “source” was inherited as separate).

       3.     Exception for Inequity

       But our analysis doesn’t end there. True, we start with the premise that gifts

are excluded from division. See In re Marriage of Oler, 451 N.W.2d 9, 10–11 (Iowa




10 These transfers were made by quitclaim deed, each for $1 consideration. Julie
argues this language proves the land was purchased, not gifted. But considering
all the evidence that the transfers were gifts, we reject her argument. See Liebich,
547 N.W.2d at 850.
11 Like the district court, we do not believe that transfer of the farms into a revocable

trust changed their gifted nature. See In re Marriage of Dean, 642 N.W.2d 321,
325 (Iowa Ct. App. 2002).
                                           11


Ct. App. 1989). “[B]ut the premise yields where its application would be unjust.”

In re Marriage of Thomas, 319 N.W.2d 209, 210 (Iowa 1982).

       To check for inequity, we ask five questions:

       (1) Did Julie contribute to the care, preservation or improvement of
       the property?

       (2) Did she have an independent close relationship with Davy and
       Dar?

       (3) Did Julie’s contributions to the economic welfare of the marriage
       help preserve the gifted property?

       (4) Does either Julie or Rob have special needs?

       (5) Does any other matter render it unfair to Julie to have the property
       set aside for Rob’s exclusive enjoyment?

See McDermott, 827 N.W.2d at 679. Other considerations, like the length of the

marriage, “may indirectly bear on the question for their effect on the listed factors.”

Thomas, 319 N.W.2d at 211.

       The issue is a close call. On the first question, Julie was not formally

involved in the partnership. But she did at times lend a hand with the livestock,

helping move cattle or round them up when they left their enclosure. That said,

her biggest contribution to the preservation of the property was keeping the

partnership books—a job she took over from Dar near the partnership’s founding.

On appeal, Rob downplays this task, characterizing it as “a few hours each month”

that “contributed little.” But his characterization is hard to square with the fact that,

even after they separated, Rob expected Julie to continue bookkeeping. 12



12After ousting Julie from their home, Rob cut off her access to the partnership
accounts. But come month’s end, Rob called, upset that “nothing was done.” So,
despite their separation, Julie—who had not yet found stable housing—made
                                         12


This factor weighs on the side of division.

       On the second question, the evidence was contested. For her part, Julie

recalled a positive connection with her in-laws:

       I believe our relationship was very good over the years. We often
       got together for family meals, usually once a week. We would see
       each other at the golf course. I would play golf with Darlene
       sometimes. . . . [A]s they got older, whenever I made soup or
       meatloaf or anything like that, I always make extra and take it to them
       so Dar didn’t have to cook quite so much and, in general, I took Dar
       to doctors’ appointments.

Dar and Cathy painted a less rosy picture. Dar testified her relationship with Julie

“became strained” over the years. Cathy testified that Julie grew to “hate” her and

was “jealous” of Rob’s family relationships because the siblings and parents were

“all so close.” On the whole, the evidence does not support an independent close

relationship between Julie and Rob’s parents.

       On the third question, Julie did contribute to the economic welfare of the

marriage through both homemaking and decades of work outside the home. We

consider that Julie’s salary allowed the couple to take lower draws from Davis

Livestock and to loan money back to the partnership. See In re Marriage of

Kitzman, No. 11–0441, 2012 WL 1439127, at *8 (Iowa Ct. App. Apr. 25, 2012)

(describing wife’s contribution to faming business through her paychecks from

work outside the home). Her extensive contributions “mitigate toward division of

the farm interest.” See Thomas, 319 N.W.2d at 212.

       On the fourth question, because Rob and Julie are in their mid-seventies,

both have health issues. Julie testified that she has heart disease and doctors


arrangements to pick up the necessary financial documents. And, as of the divorce
trial, she was still keeping the books.
                                          13


have put in a stent. But she also testified she is still able to play pickle ball and

golf.   As mentioned, Rob is a cancer survivor.        He testified the cancer is in

remission but the nerve damage has taken a toll on his body. His physical therapist

told him: “it will be a matter of time before I can’t walk anymore.” Comparatively,

Rob appears to have greater health concerns. So this factor tips against division.

        Finally, though not an independent factor, the length of this marriage bears

on the unfairness of setting aside the gifted property for Rob’s exclusive

enjoyment. For over fifty years, Rob and Julie both contributed in different ways,

but in equal measure, to building their combined wealth. But now, Rob walks away

with a net worth of $4,608.605.50, nearly triple Julie’s $1,377,136.50. Yet, if not

for the comparison, we would see Julie as well positioned for her retirement years.

        We also note that both Julie and Rob envision the same future for the land:

an inheritance for their grandchildren. Rob testified that his current estate plan

would gift the real estate to his surviving son and the grandchildren. Julie testified

that she wanted to have the same opportunity as Rob to be remembered by her

grandchildren for giving them farmland. Not to degrade Julie’s desire to leave a

legacy, but the more critical consideration is that even if the farmland remains with

Rob, it will ultimately be inherited by their children. It is harder for Julie to argue

that not dividing the gifted farmland leads to an injustice when her eventual goal

for those assets will be satisfied. On balance, we agree with the district court that

“we should give way to the thrust of the statute and not to its exception.” Id.

        B.    Spousal Support

        Julie next contends that “a significant alimony award” is appropriate if we

do not disturb the property settlement. Indeed, when assessing the equity of the
                                           14


decree, “we consider the property division and spousal support provisions together

in determining their sufficiency.” In re Marriage of Hazen, 778 N.W.2d 55, 59 (Iowa

Ct. App. 2009).      If the asset distribution does not equalize the economic

disadvantages suffered by the spouse seeking support, an award is justified. Id.

Here, we choose to address the disparity between the parties’ net worths in the

award of spousal support.        See Thomas, 319 N.W.2d at 212 (considering

ownership of property acquired by gift in determining alimony).

       In deciding whether to award spousal support and how much for how long,

we turn to the legislature’s “laundry list” of relevant factors:

               a. The length of the marriage.
               b. The age and physical and emotional health of the parties.
               c. The distribution of property made pursuant to section
       598.21.
               d. The educational level of each party at the time of marriage
       and at the time the action is commenced.
               e. The earning capacity of the party seeking maintenance,
       including educational background, training, employment skills, work
       experience, length of absence from the job market, responsibilities
       for children under either an award of custody or physical care, and
       the time and expense necessary to acquire sufficient education or
       training to enable the party to find appropriate employment.
               f. The feasibility of the party seeking maintenance becoming
       self-supporting at a standard of living reasonably comparable to that
       enjoyed during the marriage, and the length of time necessary to
       achieve this goal.
               g. The tax consequences to each party.
               ....
               j. Other factors the court may determine to be relevant in an
       individual case.

Iowa Code § 598.21A(1).

       In applying these factors, our case law slots spousal support into three

categories: traditional, rehabilitative, and reimbursement.        In re Marriage of

Witherly, 867 N.W.2d 856, 859 (Iowa Ct. App. 2015). But the types can blend one
                                          15

into the other. Id. Courts most often award traditional spousal support after long-

term marriages where the divorcing couple has a set “life pattern” with predictable

earning potential for both spouses. In re Marriage of Gust, 858 N.W.2d 402, 410

(Iowa 2015). The common durational threshold for traditional spousal support is

two decades of marriage. Id. The Davises crossed that threshold more than thirty

years ago. And we no longer are looking at earning potential but set retirement

income for both Rob and Julie. Traditional spousal support is appropriate given

the remarkable length of this marriage, the advanced age of the former spouses,

and the disparity in their net worths and income-generating assets.

       We also see a case for reimbursement alimony. That kind of award is

“predicated upon economic sacrifices made by one spouse during the marriage

that directly enhance the future earning capacity of the other.” In re Marriage of

Francis, 442 N.W.2d 59, 64 (Iowa 1989). Reimbursement alimony is similar to a

property award, but rather than dividing tangible assets, it recognizes the personal

nature of the recipient’s sacrifice that allowed the obligor to pursue a more lucrative

career. Id. As Julie relates, she set aside her own academic ambitions to support

the family while Rob pursued his animal science degree. No doubt that education

contributed to Rob’s eventual success running a livestock partnership. And now

that career has provided Rob with revenue-producing assets not available to Julie.

On these facts, Julie’s lost educational opportunities and lower retirement income

support an award of reimbursement alimony. See In re Marriage of Singer, No.

02-1770, 2003 WL 22807034, at *3 (Iowa Ct. App. Nov. 26, 2003).

       Call it traditional or call it reimbursement, either way, Julie is entitled to a

greater spousal support award. The amount and length of the award depends on
                                         16

Julie’s need and Rob’s ability to pay.13 See In re Marriage of Wendell, 581 N.W.2d

197, 201 (Iowa Ct. App. 1998). Our “yardstick” is Julie’s potential to secure a

standard of living reasonably comparable to the one she enjoyed during their long

marriage. See Gust, 858 N.W.2d at 411. “[F]or older couples who have grown

their wealth together and commingled their assets and incomes, they are likely to

have a more definite and measurable standard of living for which a court can

determine whether a spousal support award would be appropriate.”14

       Julie and Rob lived a “pretty frugal” lifestyle as they raised their sons. But

in later years, they enjoyed the fruits of their labor. Case in point, they escaped

the northwest Iowa winters for warmer climes. For example, in 2006 they bought

a vacation home in Arkansas to be closer to their son and his family. They also

bought a condo in Arizona to spend the winter months. Back in Iowa, they owned

small lots at a nearby golf course.

       Julie expected that after the divorce, Rob would spend summers in Iowa

and winters at their Arizona vacation home. She testified: “I think I should be

allowed to at least rent a home and have the same lifestyle that he does and rent

a home for the three months in the wintertime.”

       But to afford that lifestyle, she needs support. At trial, she estimated her

monthly expenses were between $7000 and $10,000. Rob contends that Julie

exaggerates her post-divorce living expenses; he pegs them at no more than

$6000 per month. He also notes that despite not sharing in the gifted property,


13 We recognize alimony payments are no longer tax deductible and are not
considered taxable income to the recipient. See Mann, 943 N.W.2d at 21.
14 Stephanie L. Tang, The Spike in Silver Splitters: Examining Special

Considerations for Graying Divorces, 28 Elder L.J. 39, 54 (2020).
                                         17


“Julie still received a net property award of $1,377,136.50 in marital assets that

included a cash payment from Rob for $240,087.00, plus another $225,000.00 in

cash that Julie had already received when Rob exercised his option to buy out

Julie’s share of the parties’ Arizona home.” He asserts those cash payments will

allow her to buy “a new comfortable residence with little or no debt.” He also points

out that she received about twelve percent more than he did when the court divided

their securities and investments, which would provide her “comfortable living

standards for the remainder of her life.”15 He claims: “Adding an onerous monthly

alimony payment in addition to the cash property equalization will endanger Rob’s

ability to remain solvent.”

       But the numbers betray him.         His net worth after the divorce was

$4,608.605.50—nearly three times Julie’s holdings. That discrepancy exists even

though her contributions to their marriage matched or eclipsed his efforts over their

fifty plus years together. Julie took care of the children, the cooking, the cleaning,

the household chores, the family finances, and the partnership books. Despite

that, she still made time to hold down a job at a doctor’s office for nearly thirty

years. Unlike the spouse seeking support in Mann, Julie was both economically

employed and domestically overemployed. See 943 N.W.2d at 22.




15In the decree, the court stated that their investment and dividend income would
be “close to equal based upon the agreed-upon division of assets.” Yet the record
reveals some inequality. Exhibit 139, a document created by Rob’s accountant,
showed that Rob’s projected investment income, dividend income, and IRA
distribution was $17,567 per year, while Julie’s projected annual income from
those sources was $13,438. Because the parties do not contest these estimates,
we use those numbers in our spousal support calculation.
                                         18


       The district court described the parties’ incomes as “almost fixed.” But the

record reveals a marked disparity in that fixed retirement income. Let’s start with

their Social Security benefits. Julie receives a net benefit of $800 per month, while

Rob receives a net benefit of $2,085 per month. So the court pegged the award

to the difference, $1285.60. But that attempt to equalize their incomes comes up

short. It does not account for the cash rents that Rob will receive from the four

farm properties. Those properties generate net rental income totaling $112,214

per year.   Crunching the numbers, Rob will have an annual net income of

$154,80116 and Julie will receive only $23,038 per year.17

       Given that difference, we believe equity demands an increase to $4000 per

month for fifteen years.     His obligation will terminate upon Julie’s death or

remarriage or the expiration of fifteen years. As with the original support order, the

obligation does not terminate upon Rob’s death. This increased award will not

only make up the discrepancy in their Social Security benefits, but will provide Julie

with a monthly retirement income more comparable to Rob’s. Indeed, even under

Rob’s estimate of Julie’s monthly expenses at around $6000, she would not make

ends meet without a stipend of at least $4000.

       In setting a lower support amount, the district court anticipated that Rob

would have to rely on his farm income for “living expenses and cost of servicing

the property settlement indebtedness.” But the decree gave Rob the option of

making the equalization payment in a lump sum or installments. Either way, the


16 $17,567 (yearly investment income (see footnote 15)) + $25,020 (yearly Social
Security benefits) + $112,214 (yearly farm rentals)
17 $13,438 (yearly investment income (see footnote 15)) + $9600 (yearly Social

Security benefits)
                                          19


property settlement is not spousal support. It is the equitable division of their

marital assets. Iowa Code § 598.21. By contrast, spousal support is intended to

compensate a spouse who leaves the marriage at a financial disadvantage. In re

Marriage of Earsa, 480 N.W.2d 84, 86 (Iowa Ct. App. 1991). Julie meets that

description. And under the new award, both Rob and Julie should be able to

maintain a standard of living reasonably comparable to that enjoyed at the end of

their long marriage.

       C.     Attorney Fees

       Finally, Julie asks for an order that Rob pay her attorney fees. First, she

contends the district court abused its discretion in declining her request for attorney

fees, asking us to award $54,769—half of what she paid for her trial representation.

She follows that request with a plea for appellate attorney fees.

       Both awards are discretionary. In re Marriage of Scheppele, 524 N.W.2d

678, 680 (Iowa Ct. App. 1994). Here, given our decision to more than triple her

amount of monthly spousal support, we find that Julie can afford to pay her own

attorney fees for both the trial and the appeal.

       AFFIRMED AS MODIFIED.